Citation Nr: 1018471	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-27 729A	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for a 
skin disorder on the grounds that the evidence submitted was 
not new and material.

In November 2007, the RO determined that new and material 
evidence had been received, but denied the claim on the 
merits.  In an October 2008 decision, the Board affirmed the 
decision of the RO to reopen the claim, and remanded the 
claim back to the RO for additional development.  The matter 
is once again before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the October 2008 remand of this matter, the 
Veteran was to be scheduled for a VA examination to determine 
the nature and etiology of the Veteran's claimed skin 
disorder.  The Board recognized that, due to several factors, 
the Veteran may have difficulty attending a VA examination.  
Therefore, the Board further instructed that if the Veteran 
was unable to attend his examination, a VA examiner should 
nonetheless review the record and provide a medical opinion 
as to whether a current skin disability is etiologically 
related to service.

Review of the record indicates that the Veteran did indeed 
fail to report for his scheduled VA examination.  However, a 
medical opinion based on a review of the claims file was not 
provided as required by the October 2008 remand.  Therefore, 
further action is necessary in this case, in accordance with 
the previous Board remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the veteran the right to compliance with the 
remand orders).  The case must be remanded to afford the 
Veteran another VA examination.  In the event the Veteran 
does not appear for his examination, the examiner should 
provide a medical opinion based on a review of the claims 
file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should schedule the Veteran 
for a VA skin examination to determine the 
nature and etiology of any current skin 
disability.  Any indicated testes should 
be accomplished.  The examiner should 
review the claims folder prior to 
examination.  The examiner should opine as 
to the inquiries below.

If the Veteran is unable to report for a 
VA skin examination, a VA examiner should 
review the claims file and opine as to the 
inquiries below.

The examiner should identify all skin 
disabilities present.  As to each 
disability, the examiner should opine 
as to whether it is more likely than 
not, less likely than not, or at least 
as likely as not, that each skin 
disability is related to service.  As 
to actinic keratosis, the examiner 
should specifically address whether 
this diagnosis is etiologically related 
to in-service sun exposure.  If the 
Veteran has skin cancer of any kind, 
the examiner should also opine as to 
whether it manifest within one year of 
separation from service, and if it is 
more likely than not, less likely than 
not, or at least as likely as not, that 
each disability is related to service.  
The examiner should provide a rationale 
for all opinions provided.  If an 
opinion cannot be provided without 
resort to speculation, the examiner 
should state the reasons why.

The term "at least as likely as not" as 
used above does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

2.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
RO/AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2009).

3.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the Veteran's 
claim based on all the evidence of record, 
including any additional information 
obtained as a result of this remand.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



